As filed with the Securities and Exchange Commission on September 20, 2012 1933 Act File No. 002-98409 1940 Act File No. 811-04325 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 49 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 49 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS LIFE SERIES FUNDS (Exact Name of Registrant as Specified in Charter) 110 Wall Street New York, New York 10005 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Life Series Funds 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS LIFE SERIES FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for First Investors Life Series Opportunity Fund and Life Series Total Return Fund Statement of Additional Information for First Investors Life Series Opportunity Fund and Life Series Total Return Fund Part C – Other Information Signature Page Life Series Funds Ticker Symbols Opportunity - - Total Return - - The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2012 TABLE OF CONTENTS THE FUNDS SUMMARY SECTION 1 Opportunity Fund 1 Total Return Fund 3 Other Important Information 6 THE FUNDS IN GREATER DETAIL 7 Opportunity Fund 8 Total Return Fund 10 FUND MANAGEMENT IN GREATER DETAIL 13 SHAREHOLDER INFORMATION 17 How and when do the Funds price their shares? 17 How do I buy and sell shares? 17 Can I exchange my shares for the shares of other First Investors Funds? 18 What are the Funds’ policies on frequent trading in the shares of the Funds? 18 What about dividends and capital gain distributions? 18 What about taxes? 19 FINANCIAL HIGHLIGHTS 20 THE FUNDS SUMMARY SECTION OPPORTUNITY FUND Investment Objective:The Fund seeks long-term capital growth. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses1 0.18% Total Annual Fund Operating Expenses 0.93% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending December 31, 2013. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Opportunity Fund 1 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this prospectus. Principal Investment Strategies:The Fund invests primarily in mid- and small-size companies that the Fund’s Adviser believes offer strong growth opportunities.The Fund may continue to hold stocks of companies that grow into larger companies and may also invest opportunistically in larger companies. The Fund uses a “bottom-up” approach to selecting investments.The Fund uses fundamental research to search for companies that have one or more of the following: a strong balance sheet; experienced management; above-average earnings growth potential; and stocks that are attractively priced.The Fund attempts to stay broadly diversified, but it may emphasize certain industry sectors based upon economic and market conditions. The Fund may sell a stock if it becomes fully valued, its fundamentals have deteriorated or alternative investments become more attractive.The Fund may also sell a stock if it grows into a large, well-established company, although it may also continue to hold such a stock irrespective of its size. Principal Risks:You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Here are the principal risks of investing in the Opportunity Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:Performance information for the Fund is not provided because the Fund has not commenced operations prior to the date of this prospectus. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Edwin D. Miska, Director of Equities, has served as Co-Portfolio Manager since the Fund’s inception in 2012. Steven S. Hill has served as Co-Portfolio Manager since the Fund’s inception in 2012. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 6 of this prospectus. 2 TOTAL RETURN FUND Investment Objective:The Fund seeks high, long-term total investment return consistent with moderate investment risk. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses1 0.22% Total Annual Fund Operating Expenses 0.97% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending December 31, 2013. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Total Return Fund 3 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund has not commenced operations prior to the date of this prospectus. Principal Investment Strategies:The Fund allocates its assets among stocks, bonds and money market investments.While the percentage of assets allocated to each asset class is flexible rather than fixed, the Fund normally invests at least 50% of its net assets in stocks and at least 35% in bonds, cash and money market investments.The percentages may change due to, among other things, market fluctuations or reallocation decisions by the Fund’s portfolio managers. Once the asset allocation for stocks, bonds and money market investments has been set, the Fund uses fundamental research and analysis to determine which particular investments to purchase or sell. The Fund’s investments in stocks are normally diversified among common stocks of large-, mid- and small-size companies that offer the potential for capital growth, current income, or both.In selecting stocks, the Fund considers, among other things, the issuer’s financial strength, management, earnings growth potential and history (if any) of paying dividends. The Fund’s investments in bonds are normally diversified among different types of bonds and other debt securities, including corporate bonds, U.S. Government securities and mortgage-backed securities.The Fund selects bonds by first considering the outlook for the economy and interest rates, and thereafter, a particular security’s characteristics. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated, alternative investments become more attractive or if it is necessary to rebalance the portfolio. Principal Risks:You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Here are the principal risks of investing in the Total Return Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Similarly, bond prices fluctuate in value with changes in interest rates, the economy and the financial conditions of companies that issue them. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes. Credit Risk.This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and, in the case of mortgage-backed securities, the credit quality of the underlying mortgages. Allocation Risk.The Fund may allocate assets to investment classes that underperform other classes.For example, the Fund may be 4 overweighted in stocks when the stock market is falling and the bond market is rising. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:Performance information for the Fund is not provided because the Fund has not commenced operations prior to the date of this prospectus. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as Portfolio Manager since the Fund’s inception in 2012. Edwin D. Miska, Director of Equities, has served as Portfolio Manager since the Fund’s inception in 2012. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 6 of this prospectus. 5 Other Important Information Purchase and Sale of Fund Shares: Investments in a Fund can only be made through a purchase of a variable annuity contract or life insurance policy offered by FIL.For information about purchasing or selling a variable annuity contract or life insurance policy, see the Separate Account prospectus.Subject to the terms of the contract or policy you purchased, you may purchase or redeem shares of a Fund on any business day by contacting your financial intermediary in accordance with its policies; by writing to First Investors Life Insurance Company at the following address: Raritan Plaza I, P.O. Box 7836, Edison, NJ 08818; or by calling 1(800) 832-7783. Tax Information:You will not be subject to federal income tax as the result of purchases or sales of Fund shares by the Separate Accounts, or Fund dividends, or other distributions to the Separate Accounts.There are tax consequences associated with investing in the variable annuity contracts and variable life insurance policies.These are discussed in the Separate Account prospectus. 6 THE FUNDS IN GREATER DETAIL This section describes the First Investors Life Series Opportunity and Total Return Funds in more detail.Each individual Fund description in this section provides more information about the Fund’s objective, principal investment strategies and risks.These Funds are used solely as underlying investment options for variable annuity contracts or variable life insurance policies offered by First Investors Life Insurance Company (“FIL”).This means that you cannot purchase shares of the Funds directly, but only through such a contract or policy offered by FIL.The Fund or Funds that are available to you depend upon which contract or policy you have purchased. The investment objective of each Fund is non-fundamental, which means that the Board of Trustees may change the investment objective of each Fund without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 7 OPPORTUNITY FUND What are the Opportunity Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks long-term capital growth. Principal Investment Strategies: The Fund invests primarily in mid- and small-size companies that the Fund’s Adviser believes offer strong growth opportunities.The Fund may continue to hold stocks of mid- and small-size companies that grow into large companies and may also invest opportunistically in stocks of larger companies. The Fund uses a “bottom-up” approach to selecting investments.The Fund uses fundamental research to search for companies that have one or more of the following: a strong balance sheet; experienced management; above-average earnings growth potential; and stocks that are attractively priced.The Fund attempts to stay broadly diversified, but it may emphasize certain industry sectors based upon economic and market conditions. The Fund may sell a stock if it becomes fully valued, its fundamentals have deteriorated or alternative investments become more attractive.The Fund may also sell a stock if it grows into a large, well-established company, although it may also continue to hold such a stock irrespective of its size. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Any investment carries with it some level of risk.Here are the principal risks of investing in the Opportunity Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. 8 Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid-and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 9 TOTAL RETURN FUND What are the Total Return Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks high, long-term total investment return consistent with moderate investment risk. Principal Investment Strategies: The Fund allocates its assets among stocks, bonds and money market investments.While the percentage of assets allocated to each asset class is flexible rather than fixed, the Fund normally invests at least 50% of its net assets in stocks and at least 35% in bonds, cash, and money market investments.The percentages may change due to, among other things, market fluctuations or reallocation decisions by the Fund’s portfolio managers. Once the Fund’s investments in stocks, bonds, and money market investments have been set, the Fund uses fundamental research and analysis to determine which particular securities to purchase or sell.The Fund selects investments in common stocks based on their potential for capital growth, current income or both.The Fund considers, among other things, the issuer’s financial strength, management, earnings growth potential and history (if any) of paying dividends.The Fund will normally diversify its stock holdings among stocks of large-, mid- and small-size companies. The Fund selects individual investments in bonds by first considering the outlook for the economy and interest rates, and thereafter, a particular security’s characteristics.The Fund will typically diversify its bond holdings among different types of bonds and other debt securities, including corporate bonds, U.S. Government securities and mortgage-backed securities. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated, alternative investments become more attractive or if it is necessary to rebalance the portfolio. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Any investment carries with it some level of risk.Here are the principal risks of investing in the Total Return Fund: 10 Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. Similarly, bond prices fluctuate in value with changes in interest rates, the economy and the financial conditions of companies that issue them.In general, bonds decline in value when interest rates rise.While stocks and bonds may react differently to economic events, there are times when stocks and bonds both may decline in value simultaneously. Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid-and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Interest Rate Risk: The market values of bonds and other debt securities are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, the greater its sensitivity to interest rates. Because the Fund invests in mortgage-backed securities, it is subject to prepayment and extension risk.When interest rates decline, homeowners tend to refinance their mortgages.This could cause a decrease in the Fund’s income and share price.Extension risk is the flip side of prepayment risk.Rising interest rates can cause the Fund’s average maturity to lengthen unexpectedly due to a drop in mortgage prepayments.This will increase both the Fund’s sensitivity to rising interest rates and its potential for price declines. Credit Risk: This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and, in the case of mortgage-backed securities, the credit quality of the underlying mortgages.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest, or cause an issuer to fail to make timely payments of interest or principal.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities.The lowest rating category of investment grade debt securities may have speculative characteristics.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payments of principal and interest. Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, 11 instrumentality or corporation.For example, securities issued by the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), are not backed by the full faith and credit of the U.S. Government. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Allocation Risk: The Fund may allocate assets to investment classes that underperform other classes.For example, the Fund may be overweighted in stocks when the stock market is falling and the bond market is rising. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 12 FUND MANAGEMENT IN GREATER DETAIL The Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to each Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 110 Wall Street, New York, NY 10005.As of August 31, 2012, FIMCO served as investment adviser to 37 mutual funds or series of funds with total net assets of approximately $7.9 billion.FIMCO supervises all aspects of each Fund’s operations. For the current fiscal year, FIMCO will receive advisory fees of 0.75% of the average daily net assets for the Opportunity Fund and Total Return Fund.The gross advisory fees (fees before any applicable waivers) are set forth in the Separate Account prospectus. Edwin D. Miska, Director of Equities since 2002, has served as Co-Portfolio Manager of the Opportunity Fund since its inception in 2012.Mr. Miska also serves as a Portfolio Manager or Co-Portfolio Manager of other First Investors Funds and joined FIMCO in 2002 as a Portfolio Manager. Steven S. Hill has served as Co-Portfolio Manager of the Opportunity Fund since its inception in 2012.Mr. Hill also serves as a Co-Portfolio Manager of another First Investors Fund and joined FIMCO in 2002 as an equity analyst. The Total Return Fund is managed by Edwin D. Miska and Clark D. Wagner.They jointly decide what portion of the Fund’s assets should be allocated to stocks, bonds and cash.Mr. Miska is primarily responsible for managing the Fund’s investments in stocks and Mr. Wagner is primarily responsible for managing the Fund’s investments in bonds and cash.Mr. Miska has served as Portfolio Manager of the Fund since its inception in 2012.Mr. Wagner, Director of Fixed Income since 2001, has served as Portfolio Manager of the Fund since its inception in 2012.He also serves as a Portfolio Manager or Co-Portfolio Manager for other First Investors Funds and has been a Portfolio Manager with FIMCO since 1991. Other Information. The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in a Fund. Descriptions of the factors considered by the Board of Trustees in considering the approval of the Advisory Agreement will be available in the Fund’s Annual Report for the fiscal year ending December 31, 2012. The Funds have received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Funds’ shareholders but subject to the approval of the Funds’ Board of Trustees.FIMCO has ultimate responsibility, subject to oversight by the Funds’ Board of Trustees, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The following is information about the indices that will be used by the Funds in the Average Annual Total Returns tables as a benchmark for their performance. ■ The S&P Mid-Cap 400 Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure the performance of the mid-range sector of the U.S. stock market. ■ The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure the performance of the broad domestic economy through changes in 13 the aggregate market value of such stocks, which represent all major industries. ■ The BofA Merrill Lynch U.S. Corporate, Government and Mortgage Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury quasi-government, corporate and residential mortgage pass-through securities. Prior Performance of Related Funds Managed by FIMCO Past performance of the Life Series Opportunity Fund and Life Series Total Return Fund (“Life Series Funds”) is not available because the Life Series Funds have not yet commenced operations.The First Investors Opportunity Fund and First Investors Total Return Fund (“Related Funds”) have substantially similar investment objectives, policies and investment strategies as each of the similarly named Life Series Funds and are managed by the same adviser, FIMCO.The portfolio managers for the Life Series Funds also are the same portfolio managers for each respective Related Fund. Historical performance of each of the Related Funds is shown below and shows how the performance compares with that of a broad measure of market performance.This performance data is not the performance of either Life Series Fund and should not be considered a substitute for past performance or an indication of future performance of that Life Series Fund. The Related Funds’ performance figures shown below reflect the deduction of the historical fees and expenses paid by the Related Funds and not those paid by the Life Series Funds.The fees deducted for the Related Funds’ Class A shares are higher than the expenses incurred by the corresponding Life Series Fund.If expenses of the Life Series Funds had been deducted instead, the performance results of the Related Funds would have been higher.In addition, the Related Funds’ performance does not reflect certain variable annuity contract or variable life insurance policy fees, expenses and other charges imposed by First Investors Life Insurance Company.Investors should refer to the separate account prospectus for information describing the contract or policy fees, expenses and other charges.These fees, expenses and other charges will lower the Life Series Funds’ performance.The Related Funds performance shown would be lower upon taking into account fees, expenses and other charges assessed in connection with a variable annuity contract or variable life insurance policy. The Life Series Funds and the Related Funds are generally expected to hold similar securities in the respective portfolios.However, their investment results are expected to differ due to differences in asset size and cash flow resulting from purchases and redemptions of Fund shares which may result in different security selections, differences in the relative weightings of securities, differences in the price paid for particular portfolio holdings, and differences relating to certain tax matters. These differences do not alter the conclusion that each of the Life Series Funds have substantially similar investment objectives, policies and strategies, and will be managed by the same portfolio managers as the Related Funds.The information presented may help provide an indication of each Life Series Fund’s risks by showing how a similar mutual fund has performed historically.The performance of each Related Fund, however, is not the performance of the corresponding Life Series Fund, and you should not assume the Life Series Fund will have the same performance as the Related Fund. 14 The bar chart and performance table below provide information regarding the performance of each Related Fund, not of the corresponding Life Series Fund, by showing changes in the Related Fund’s performance.The bar chart presents the annual total returns for shares of each Related Fund and shows how performance has varied from year to year over the past ten calendar years.The performance table shows how each Related Fund’s average annual total returns for the periods shown compare with those of a broad measure of market performance.The bar chart and the performance table presented reflect reinvestment of dividends and capital gains.The performance of each Related Fund is historical and does not guarantee future performance of the respective Life Series Fund.The performance of each Life Series Fund may be better or worse than that of the Related Fund. FIMCO’s Historical Performance Related First Investors Opportunity Fund Calendar Year Returns Years Ended December 31 During the periods shown, the highest quarterly return was 20.16% (for the quarter ended June 30, 2009) and the lowest quarterly return was -25.39% (for the quarter ended December 31, 2008). Through August 31, 2012 the year-to-date unannualized return for the Related Opportunity Fund’s Class A shares was 11.94%. Average Annual Total Returns For Periods Ended December 31, 2011 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -6.71% -0.07% 4.37% S&P Mid-Cap 400 Index (reflects no deduction for fees, expenses or taxes) -1.73% 3.32% 7.04% 15 FIMCO’s Historical Performance Related First Investors Total Return Fund Calendar Year Returns Years Ended December 31 During the periods shown, the highest quarterly return was 11.86% (for the quarter ended June 30, 2003) and the lowest quarterly return was -11.40% (for the quarter ended December 31, 2008). Through August 31, 2012 the year-to-date unannualized return for the Related Total Return Fund’s Class A shares was 10.41%. Average Annual Total Returns For Periods Ended December 31, 2011 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -2.37% 1.52% 3.58% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 2.11% -0.25% 2.92% BofA Merrill Lynch U.S. Corporate, Government and Mortgage Index (reflects no deduction for fees, expenses or taxes) 7.89% 6.58% 5.85% 16 SHAREHOLDER INFORMATION How and when do the Funds price their shares? The share price (which is called “net asset value” or “NAV” per share) for each Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of each Fund will not be priced on the days on which the NYSE is closed for trading, such as most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, each Fund first values its assets, subtracts its liabilities, and then divides the balance, called net assets, by the number of shares outstanding.Each Fund generally values its investments based upon their last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Funds under procedures that have been approved by the Board of Trustees of the Funds.The Funds may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news;general market movements;sector movements; or movements of similar securities. In the event that a security is priced using fair value pricing, a Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by a Fund could cause a Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. How do I buy and sell shares? You cannot invest directly in the Funds.Investments in each of the Funds may only be made through a purchase of a variable annuity contract (“contract”) or variable life insurance policy (“policy") offered by FIL.The payments received by FIL from the sale of these contracts and policies, less applicable charges and expenses, are invested in Separate Accounts, that in turn invest in the Life Series Funds. The Fund or Funds that are available to you depend upon which contract or policy you have purchased.For information about how to buy or sell a contract and/or policy and the Funds that are available for the contract or 17 policy you own or are considering, see the Separate Account prospectus. Can I exchange my shares for the shares of other First Investors Funds? Shares of First Investors Funds may only be exchanged between Funds that are available to the contract or policy you have purchased.Subject to the restrictions on frequent trading discussed below, for information about how to exchange shares of a Fund for shares of other First Investors Funds, see the Separate Account prospectus. What are the Funds’ policies on frequent trading in the shares of the Funds? Each Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Funds has adopted policies and procedures to detect and prevent frequent trading in the shares of each of the Funds.These policies and procedures apply uniformly to all accounts.However, the ability of the Funds to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of each Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or Funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, a Fund may allow such an account to be opened if it is provided with written assurances that the account will not be used for market timing. It is the policy of the Funds to monitor activity in existing accounts to detect market-timing activity.The criteria used for monitoring differ depending upon the type of account involved.It is the policy of the Funds to reject, without any prior notice, any purchase or exchange transaction if the Funds believe that the transaction is part of a market timing strategy.The Funds also reserve the right to reject exchanges that in the Funds’ view are excessive, even if the activity does not constitute market timing. If the Funds reject an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Funds may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. To the extent that the policies of the Funds are not successful in detecting and preventing frequent trading in the shares of the Funds, frequent trading may: (a) interfere with the efficient management of theFunds by, among other things, causing the Funds to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Funds, particularly for long-term shareholders who do not engage in frequent trading. In the case of the Funds that invest in stocks of small-size and/or mid-size companies, the risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that stocks of small-size and/or mid-size companies may trade infrequently and thus their prices may be slow to react to information.To the extent that these policies are not successful in preventing a shareholder from engaging in market timing, it may cause dilution in the value of the shares held by other shareholders. What about dividends and capital gain distributions? The Separate Accounts, which own the shares of the Funds, will receive all dividends and 18 other distributions.As described in the Separate Account prospectus, all dividends and other distributions are reinvested by the appropriate Separate Account in additional shares of the distributing Fund. To the extent that a Fund has net investment income, it will declare and pay, on an annual basis, dividends from net investment income.Each Fund will declare and distribute any net realized capital gains on an annual basis, usually after the end of each Fund’s fiscal year. What about taxes? You will not be subject to federal income tax as the result of purchases or sales of Fund shares by the Separate Accounts, or Fund dividends, or other distributions to the Separate Accounts.There are tax consequences associated with investing in the variable annuity contracts and variable life insurance policies.These are discussed in the Separate Account prospectus. 19 FINANCIAL HIGHLIGHTS When available, the financial highlights tables are intended to help you understand the financial performance of each Fund for the years indicated.Financial highlights are not provided because the Funds have not commenced operations prior to the date of this Prospectus. 20 LIFE SERIES FUNDS Opportunity Total Return For more information about the Funds, the following documents are available for free upon request: Annual/Semi-Annual Reports (Reports): Since the Funds are new, they do not have current reports to shareholders.However, when available, these Reports will include the portfolio holdings of each Fund, as well as a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The SAI provides more detailed information about the Funds and is incorporated by reference into this prospectus. To obtain free copies of the Reports, when available, and the SAI or to obtain other information, you may visit our website at: www.firstinvestors.comor contact the Funds at: Administrative Data Management Corp.
